Welcome
Ladies and gentlemen, I have been told that there is a delegation from the National Assembly of the Republic of Korea in the gallery to whom we extend a warm welcome. We wish to welcome them and the leader of the delegation, Lee Kang Rae, on the occasion of the twelfth inter-parliamentary meeting between our Parliament and their country's Parliament.
The European Parliament has always supported peace and stability and the defence of human rights in the Korean Peninsula. Naturally, we welcome the increasingly active role of the Republic of Korea on the international stage and we also wish them all the best when they chair the G20 this year.
We are aware of the broad association agreement between the Republic of Korea and the European Union which will shortly enter the ratification process. We congratulate our Korean colleagues, therefore. We hope that their attendance is successful and, above all, that they enjoy the privilege of following a debate as fundamental as the one currently taking place in our Chamber.